Citation Nr: 0721820	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  02-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a higher initial rating for migraine 
headaches, evaluated as noncompensable, effective March 25, 
1999 and 30 percent effective September 19, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1989 until 
March 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Washington, District of Columbia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's migraine headaches are manifested by no more 
than characteristic prostrating attacks that occur on an 
average of once a month over the last several months; the 
level of severity has been essentially unchanged since the 
grant of service connection, effective March 25, 1999. 


CONCLUSION OF LAW

Since March 25, 1999, the criteria for a 30 percent rating, 
but no higher, for migraine headaches have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.24a, Diagnostic Code (DC) 8100 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
determination.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

The veteran's service-connected migraine headaches have been 
rated under DC 8100.  Under DC 8100, a 10 percent rating is 
assigned with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
rating is assigned with characteristic prostrating attacks 
occurring on an average of once a month over last several 
months.  The highest or 50 percent rating may be assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124, DC 8100. 

During the January 2000 VA examination, the veteran 
complained of having two to three attacks of migraine 
headaches, with light sensitivity and nausea, every month.  
She stated that she takes Tylenol to relieve the attacks. 

During the September 2005 VA examination, the veteran noted 
that initially her headaches occurred once or twice per 
month, but since 1995, the headaches have become more 
frequent, averaging two to three per month about twenty per 
year.  The duration was noted as twenty-four to seventy-two 
hours with associated symptoms of neck pain, nausea, 
vomiting, and photophobia.  During an attack, the veteran has 
to stop all activities and lay in bed in a dark environment.  
The examiner diagnosed the veteran with common migraines and 
added that she has been unable to continue working at her 
previous job due to frequent migraine attacks and knee pain.

In June 2006, the Board remanded the issue for another VA 
examination in order to clarify the severity of the veteran's 
migraines and their affect on the veteran's economic 
situation.  In July 2006, the veteran underwent another VA 
examination.  She stated that she worked in administration 
services and that she had not worked for a year and a half.  
She noted that she missed about three days per month and that 
the majority of her days missed were due to gastrointestinal 
problems with some days being due to knee problems and 
migraines.  The examiner noted that she had been prescribed 
Zomatriptan for her migraines.  The veteran stated that she 
has about three headaches per month that are accompanied by 
nausea and photophobia.  She noted that in over half of the 
incidences she would have difficulty working if she were 
working.  The veteran stated that she does not get medication 
from any other facility than the VA.  The examiner commented 
that she received six Zomig more than a year ago with the 
potential of getting two refills, but the veteran has not 
refilled the medication for over a year.  The examiner 
diagnosed the veteran with migraine headaches and stated 
that, based on the veteran's history, the headaches do not 
seem to be the major factor but rather the gastrointestinal 
and other uncertain factors which affect her employment.  
Therefore, the examiner stated that based on the medical 
inconsistencies, he was not confident about the statements 
concerning the frequency and character of the veteran's 
headache symptoms.

In a February 2007 rating decision, the RO assigned a 30 
percent evaluation effective September 19, 2005, date of the 
VA examination.     
 
From the effective date of the grant of service connection, 
the Board finds that there is evidence to support a finding 
that the veteran has migraines that occurred on an average of 
once a month.  On the January 2000 VA examination, she 
complained of headaches occurring two or three times a month 
and her complaints have been relatively consistent throughout 
the years.  As the most recent examiner pointed out there may 
be some medical inconsistencies, but at this point reasonable 
doubt must be resolved in her favor and it is found that the 
30 percent rating is warranted since the inception of the 
award in 1999.  On the other hand, it is also found that the 
record does not support a finding that she has very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Again the latest examiner 
attributed most of the veteran's problems with employment to 
other disabilities and there is really no persuasive evidence 
of very frequent completely prostrating attacks of a 
prolonged nature, such as to warrant an initial 50 percent 
rating under DC 8100.

In summary, the Board finds that the veteran is entitled to a 
30 percent rating, but no higher, for the entire period for 
migraine headaches.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Apr. 2004, Apr. 2005).  In a June 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also provided multiple VA examinations.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A 30 percent rating for migraine headaches is granted for the 
period effective March 25, 1999, but no higher than 30 
percent at any time since then.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


